Citation Nr: 0514460	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to restoration of death pension benefits as the 
unmarried widow of the veteran.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to March 
1966.  He died in September 1988.  The appellant was his 
spouse at the time of his death.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) that the appellant was not 
entitled to reinstatement of death pension benefits that were 
terminated upon her remarriage in June 2003.


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1968.

2.  The appellant's marriage to the veteran was terminated by 
his death in September 1988.

3.  The appellant remarried in June 2003; that remarriage was 
terminated by divorce in January 2004.


CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's 
eligibility for VA death pension benefits as the unmarried 
widow of a veteran.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.50, 3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).  However, under the 
circumstances presented in this case, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute].

In any event, the Board points out that the RO has explained 
to the appellant the bases for denial of her claim, as set 
forth in the denial letter sent to her in January 2004 and in 
the statement of the case issued in February 2004, and has 
afforded her the opportunity to present information and 
evidence in support of her claim.  The Board also finds that 
the record is complete.  The basic information has been 
presented to VA, and the facts are not in dispute. The Board 
finds that these actions satisfy any duties to notify and 
assist owed the appellant.

Pertinent law and regulations

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2004).

Remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage: (i) was 
void; or (ii) has been annulled by a court having basic 
authority to render annulment decrees, unless it is 
determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  On or after January 
1, 1971, remarriage of a surviving spouse terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered the surviving 
spouse, shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage: (i) has been 
terminated by death, or has been dissolved by a court with 
basic authority to render divorce decrees unless VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion.  

38 U.S.C.A. § 3.103(d)(2) states the following:

The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of benefits specified in paragraph (5) to 
such person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce unless the 
Secretary [of VA] determines that the divorce was secured 
through fraud or collusion.

The benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans.  38 C.F.R. § 3.103 (d)(5).

Analysis

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in December 1968.  The 
veteran died in September 1988.  The appellant subsequently 
claimed and received death pension benefits, which were 
terminated upon her remarriage in June 2003.  The RO 
subsequently received documentation from the appellant 
showing that she was granted a divorce as of January 2004.  
She thereafter requested that her death pension benefits be 
reinstated, essentially contending that she should not be 
denied death pension benefits inasmuch as her second marriage 
lasted only several months.

The Board has carefully reviewed the law and finds that 
reinstatement of death pension benefits is legally precluded.  
The statute cited above is clear: reinstatement of benefits 
following the dissolution of the remarriage is limited to 
dependency and indemnity compensation, medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  Congress limited which 
benefits could be restored, and such benefits do not include 
death pension benefits.  There is no provision in the law to 
reinstate death pension benefits based on a terminated 
marital relationship following the death of the veteran, when 
that marital relationship had been terminated subsequent to 
November 1, 1990.  
See 38 U.S.C.A. § 101(d)(2), (5); 38 C.F.R. § 3.55.  

In short, in the instant case, death pension benefits were 
properly terminated, and cannot by law be reinstated.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The appellant's request for reinstatement of death pension 
benefits is such a claim, and it is accordingly denied.

The Board is sympathetic to the appellant's situation.  To 
some extent, she appears to be raising an argument couched in 
equity, in that he contends that it is unfair to deny her the 
benefits she once had based on a brief, failed marriage.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.


ORDER

Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


